Citation Nr: 0431148	
Decision Date: 11/24/04    Archive Date: 11/29/04

DOCKET NO.  02-13 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to 
January 1968.  

This case comes to the Board of Veterans' Appeals (Board) 
from a January 2000 rating decision of the Regional Office 
(RO).  The appeal is REMANDED via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran's September 2002 VA Form 9 requested a hearing 
before a member of the Board at the local RO.  In 
correspondence dated July 2004, the veteran requested that 
the appeal be forwarded to BVA for a "TBVA video hearing 
from the Huntington, RO."  

Pursuant to 38 C.F.R. § 20.700 (2003), a hearing on appeal 
will be granted to a veteran who requests a hearing and is 
willing to appear in person.   See also 38 C.F.R. § 20.704.  
As such, and in accordance with the veteran's request, the 
veteran must be provided an opportunity to present testimony 
before a member, or members, of the Board.  If the veteran no 
longer desires such a hearing, a signed writing, to that 
effect, should be placed in the claims file.

Accordingly, this matter is REMANDED to the RO for the 
following:

The RO should take the necessary steps to 
schedule the veteran for a videoconference 
hearing at the local office before a 
Veterans Law Judge of the Board, in 
accordance with his request.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


